Title: To James Madison from Fulwar Skipwith, 1 December 1806
From: Skipwith, Fulwar
To: Madison, James



Sir
Paris Decr. 1 1806

Unless a due regard is paid to the peculiarity of my situation here, I am aware that the complaints & animadversions, which I offer, with respect to the conduct of our Minister, may be, more or less, construed into expressions of temper, or a spirit of recrimination.  But when all the facts & circumstances, having any relation to the differences between that Minister & myself, shall be fully before the President, I think it must be perceived by him, that my efforts are directed more to rescue my character from the wicked machinations of men, seeking to bury their faults in my ruin, than to procure reparation of the injury committed against my private Fortune.  On this head, as well as with respect to the abuses & partial distribution of a part of the Funds, destined to the payment of American claims, I think also, it must be discovered, that no open, & free investigation, of those mischiefs, have ever seriously, & in good faith, been pressed by Genl. Armstrong on this Government; but, on the contrary, that the uses made by him of my documents & communications have had no other object than that of mingling the resentment of some other interested men, with his own, in order to distort facts, & smother my complaints and ill treatment, under the odious term of "false & scandalous allegations".
In this conjecture I am now thoroughly confirmed by a variety of facts, though by none more conclusive than those alluded to at the close of my letter to Genl. A. of the 14th of August last.  It would be easy, Sir, for me to dissipate your doubts on the subject, were I at liberty to designate the source of my information; this cannot at present be done, because it might be the means of deeply involving a disinterested & inoffensive person, from whom, I know the correctness, not only of those facts, but, also, that the same fabrication, or list of recriminations, has been secretly transmitted to certain Heads of Departments for the purpose of predisposing them against me.  I know that, through the instrumentality of Mr Swan, this denunciation has been obtained by the Minister of the U. S.  I know too that Mr Swans friend, Mr Guilleaume, (the special Director charged with the liquidation of American claims) is the author of it; but I am not well acquainted with all the particular heads of recrimination, which that paper contains: The affair between Taylor & the F. Treasury I am informed, however, ranks first: This business, respecting my Agency in it, at least, had been once cleared up to the intire satisfaction of the French Bureauxs generally, & of Mr. Guilleaume especially, & is treated so fully in the printed memorials, some time ago, forwarded by me to your Department, that it would be a tedious repetition to both of us, were I to enter into a new detail of that transaction.
Let it suffice for me to observe that when, after a lapse of so many years, it was lately intimated to me that I was represented, though in a clandestine manner, as, "having received and, witheld the bills delivered me by the F. Treasury on account of the House of Taylor, while I had knowledge of that House having received payment of the French Agents in the U. S.", I applied to my Correspondent in London, Mr. Murdoch, through whom I had transmitted the bills to Taylors House of that City, for a formal statement of that fact.  This part of the transaction had been performed by me under the instructions of Thackster Taylor, the Agent & Partner in the House of Baltimore who employed me here.  An authentic Copy of Mr. Murdochs Statement accompanies this.  But my Calumniators do not mean, I apprehend, to afford me an opportunity of making use of this document here; indeed, as the certificate at foot of it shews, by Doctr. Leigh, the Minister of the U. S. has declined legalixing the seal & character of my Colleague at London before whom the paper had been executed.
There are other vague charges, I understand, contained in Mr. Guilleaumes catalogue of recriminations, setting forth that I had either fabricated, or used for unfair purposes, documents in support of certain claims.  Being ignorant of the cases & vouchers alluded to, I know not how to defend myself against such recriminations; but being unconscious of my having ever changed, concealed, fabricated, or used a document, but for open & correct purposes, I suspect that any allegations to the contrary will work their own destruction.  And I have a right to expect that the President will be guarded against receiving impressions to my disadvantage from these, or charges, of any other nature, coming from the quarter they do.  It is a misfortune to me, though from the nature of things it could not be avoided, to be at variance with certain French Bureauxs, and, indeed with Mr. Swan, but that circumstance alone does not prove my having become obnoxious to the F. Government.  His Majesty the Emperor can have no design, by any act of his, to deprive me of my just & lawful rights, & still less to cast a shade on my public character, so essential to the existence of myself & Family.  If such should prove to be the results, the artifice & intrigue employed to produce them, will not, I am persuaded, escape your discernment more than that of the President.  I have the honor to be with great Consideration & respect, Sir, Your Mo. Ob. Servt.

Fulwar Skipwith


   I have forwarded these Memorials, fearing that those already forwarded may have miscarried.  F. S.



